In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Bambrick, J.), dated August 9, 1985, which, inter alia, granted so much of the plaintiff’s cross motion as sought to strike from the defendants’ answer the affirmative defense of lack of personal jurisdiction with respect to the defendant William Clifford, and failed to grant so much of the defendants’ motion as sought dismissal of the complaint insofar as it is asserted against the defendant Elsie C. Clifford, upon the finding that personal jurisdiction was not acquired over her.
Ordered that the order is modified, by adding a provision thereto that so much of the defendants’ motion as sought dismissal of the complaint insofar as it is asserted against the defendant Elsie C. Clifford is granted. As so modified, the order is affirmed, without costs or disbursements.
We find no reason to disturb Special Term’s determination that personal jurisdiction was acquired over the defendant William Clifford. However, in light of Special Term’s determination that personal jurisdiction had not been acquired over the defendant Elsie C. Clifford, so much of the defendants’ motion as sought dismissal of the complaint as against her *513should have been granted. Mangano, J. P., Weinstein, Lawrence and Eiber, JJ., concur.